Citation Nr: 1017124	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  03-18 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1986 to January 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO or Agency of 
Original Jurisdiction (AOJ)) which denied a claim for 
increase for Osgood-Schlatter's disease of the left knee.  

In July 2008, the Veteran testified that his disability 
benefits from the Social Security Administration were based 
in part on his service-connected left knee disability.  A 
claim of unemployability expressly raised by the Veteran or 
reasonably raised by the record is not a separate claim for 
benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability, as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  

The Board's jurisdiction of the claim for a total disability 
rating for compensation based on individual unemployability 
is derived from the claim for increase for Osgood-Schlatter's 
disease of the left knee, which the Board decided in 
September 2009.  

In September 2009, the Board remanded the claim for a total 
disability rating for compensation based on individual 
unemployability for further development.  As the requested 
development has not been completed, further action to ensure 
compliance with the remand directive is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).  And the claim is REMANDED to 
the RO via the Appeals Management Center in Washington, DC. 




REMAND

The Veteran's service connected disabilities are Osgood-
Schlatter's disease of the left knee, rated 10 percent; and 
residuals of a fracture of the middle phalanx of the left 
index finger, rated zero percent.  The combined rating for 
the two disabilities is 10 percent. 

In September 2009, the Board remanded the claim to include 
consideration of an extraschedular rating.  Subsequently in a 
supplemental statement of the case in February 2010, the AOJ 
notified the Veteran that the claim for a total disability 
rating for compensation based on individual unemployability 
had been denied, considering an extraschedular rating under 
38 C.F.R. § 3.321(b)(1). 

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
pertains to rating a specific disability with established 
criteria under VA's Schedule for Rating Disabilities.   
38 C.F.R. § Part 4.   

If a veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities and the disabilities fail to meet the  
percentage standards for a schedular total disability rating, 
namely, if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more, then the claim may be considered for 
an extraschedular rating under 38 C.F.R. § 4.16(b).  

Extraschedular consideration regarding unemployability under 
38 C.F.R. § 4.16 and interference with employment under 
38 C.F.R. § 3.321(b)(1) involve different criteria.  See Thun 
v. Peake, 22 Vet. App. 111, 117 (2008). 

As the incorrect regulatory standard was applied, further 
procedural due process is required before the Board can 
address the claim on the merits. 



Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance on the claim for 
a total disability rating for compensation 
based on individual unemployability, 
including on an extraschedular basis under 
38 C.F.R. § 4.16(b).  

2.  After the Veteran has been given VCAA 
notice, determine whether a medical 
opinion is necessary to decide the claim 
and, if so, obtain such an opinion.  In 
any event, adjudicate the claim for a 
total disability rating for compensation 
based on individual unemployability, 
considering an extraschedular rating under 
38 C.F.R. § 4.16(b).  If the benefit 
sought remains denied, furnish the Veteran 
and his representative a supplemental 
statement of the case and return the case 
to the Board

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals






Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

